EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on October 22, 2021.
2.	Claims 1-5, 10-14, and 20-24 are pending in the case; Claims 1 and 20 are independent claims; Claims 15-19 are canceled.


3.	In the Non-Final Rejection mailed on July 22, 2021, Claims 20-23 were rejected under 35 U.S.C. § 112(b) as being indefinite, but Amended Claims filed on October 22, 2021 have rendered this rejection moot.

Allowable Subject Matter
4.	Claims 1-5, 10-14, and 20-24 are allowed.
With respect to independent Claim 1, the prior art of record does not appear to disclose or suggest the combination of steps/features recited in Claim 1, particularly with respect to: providing a visual affordance to the user responsive to recognizing the first-stage gesture, the visual affordance being a graphical interface element rendered as to appear to float in the space between two digits of the hand of the user without being tethered to either of the two digits, the visual affordance cueing a second-stage gesture, where the second-stage gesture includes the user grasping the visual affordance with the two digits of the hand of the user.  Similarly, with respect to independent Claim 20, the prior art of record does not appear to disclose or suggest: providing a visual affordance to the user responsive to recognizing the palm flip gesture, the visual affordance being a graphical interface element rendered so as to appear adjacent to one or more fingers of the hand of the user, but not rendered so as to be tethered to the one or more fingers of the hand of the user.
	The prior art of Kapur et al. (US 2015/0123890 A1) is directed towards two hand natural user input for controlling a computing device.  Kapur teaches receiving hand tracking data and recognizing that gestural input is intended, based on the received hand tracking data.  Kapur teaches matching of an inputted gesture with a gesture in a dictionary of known gestures, and further teaches displaying hand icons to guide the user to input the next gesture in order to perform the desired action.  Kapur further teaches recognizing completion of the second-stage gesture, ceasing to display hand icons once the second-stage gesture is recognized, and suggests that other elements may be displayed on the screen as a result of executing the inputted function.  Kapur does not appear to disclose or suggest “providing a visual affordance to the user responsive to recognizing the first-stage gesture, the visual affordance being a graphical interface element rendered as to appear to float in the space between two digits of the hand of the user without being tethered to either of the two digits, the visual affordance cueing a second-stage gesture, where the second-stage gesture includes the user grasping the visual affordance with the two digits of the hand of the user,” as recited in Claim 1.  Similarly, Kapur appears to be silent with respect to “providing a visual affordance to the user responsive to recognizing the palm flip gesture, the visual affordance being a graphical interface element rendered so as to appear adjacent to one or more fingers of the hand of the user, but not rendered so as to be tethered to the one or more fingers of the hand of the user,” as required by Claim 20.

	The prior art of Dash (US 2017/0090747 A1) is directed towards input device interaction.  Dash teaches initializing a virtual keyboard via an eyewear based video display computing device in order to display the virtual keyboard on the hands of the user once the hands are viewable on the screen of the eyewear based video display computing device.  Dash teaches that the movement of the hands is tracked and that characters of the keyboard are mapped to the hands in order to follow their movement.  However, Dash appears to be silent with respect to “providing a visual affordance to the user responsive to recognizing the first-stage gesture, the visual affordance being a graphical interface element rendered as to appear to float in the space between two digits of the hand of the user without being tethered to either of the two digits, the visual affordance cueing a second-stage gesture, where the second-stage gesture includes the user grasping the visual affordance with the two digits of the hand of the user,” as required by Claim 1, and similarly, Claim 20.
Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claims 1 and 20.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179